Appellant was convicted in the District Court of Wharton County, of the offense of the theft of certain hogs, and his punishment fixed at confinement in the penitentiary for a term of two years.
The record is before us without a statement of facts, and without bills of exception. Appellant reserved certain exceptions to the charge of the court, one of them being to the court's failure to charge on circumstantial evidence, but in the absence of a statement of facts, it is impossible for us to know whether his complaint is well founded. The indictment is in proper form, and finding no fundamental error in the court's charge, the judgment of the trial court will be affirmed.
Affirmed.